In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) an order of disposition of the Family Court, Kings County (Lubow, J.), dated March 13, 1992, which, upon a fact-finding order of the same court (Nason, J.), dated September 13, 1990, made after a hearing at which the appellant admitted that he had committed acts which, if committed by an adult, would have constituted the crime of menacing, adjudged him to be a juvenile delinquent and placed him with the Department of Probation for a period of 12 months, and (2) an order of disposition of the same court (Lubow, J.), dated June 19, 1992, which amended the prior order and, upon the appellant’s consent, directed that he be placed with the Division for Youth for a period of 12 months. The appeals bring up for review the denial of the appellant’s motion for leave to withdraw his admission that he had committed the acts underlying the September 13, 1990, fact-finding order.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Upon this record, we find no violation of Family Court Act § 341.2 (3). The appellant’s mother had actual notice of the hearing and the court was led to believe that the person accompanying the appellant during his admission of guilt was a person responsible for the appellant’s care (see, Matter of Felicia C., 178 AD2d 530; Matter of Dennis NN., 107 AD2d 914, 915; Matter of Lloyd P., 99 AD2d 812, 813).
The appellant’s contention, raised for the first time on appeal, that the speedy disposition provisions of the Family Court Act were violated, is untimely (see, Matter of Lukisha C., 213 AD2d 401). We decline to consider the merits of this contention in the exercise of our interest of justice jurisdiction. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.